DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2021.
The species election between species 2.1 and 2.2 and between species 3.1 and 3.2 has been reconsidered and withdrawn.  Claims 8, 11, and 19 have been rejoined and examined on the merits.  
In view of the withdrawal of the restriction requirement as to the rejoined species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al. (US 20180071986 A1), in view of Berben et al. (US 20180009134 A1) and Bunch et al. (US 20190086126 A1).
Regarding claims 1, 3-5, 7, 10, 18, Buller teaches “methods, systems, apparatuses, and software that allow control of deformation in the printed 3D object” (which reads upon “a method comprising”, as recited in the instant claim; paragraph [0007]).  Buller teaches that the “3D object is formed of one or more materials selected from the group consisting of an elemental metal, metal alloy, ceramic, and an allotrope of elemental carbon” (which reads upon “of an additively manufactured component comprising a metal or alloy, powder comprising at least one of a metal, an alloy, or a ceramic”, as recited in the instant claim; paragraph [0016]).  Buller teaches “fused deposition modeling (FDM)” (which reads upon “additively manufacturing an additively manufactured component using fused deposition modeling”, as recited in the instant claim; paragraph [0027]).  Buller teaches that “the 3D object comprises two or more layers of material generated by at least one 3D printing method, and that the two or more layers may form a surface that includes steps” (which reads upon “wherein the surface of the additively manufactured component comprises a stepped surface”, as recited in instant claims 3 and 18; paragraph [0234]).  Buller teaches that “the unevenness of the surface may be due to the 3D printing (e.g., additive manufacturing process), and that the unevenness of the surface may be due to the process by which the 3D object was generated” (paragraph [0234]).  Buller teaches that “the surface generated by the two or more layers may be covered by a stratum (e.g., hardened stratum), and that the surface of the 3D object may be smooth and cover the uneven, staggered, stepped, corrugated, and/or jittered surface of the two or more layers” (which reads upon “wherein the powder at least partially smooths the stepped surface and wherein the powder has an average particle size that is less than a step size of the stepped surface”, as recited in instant claims 3-4 and 18; paragraph [0234]; the powder cannot smooth the uneven surface unless the powder has an average particle size that is less than a step size of the stepped surface).  Buller teaches that “the stratum may level out and/or smooth the surface of the two or more steps” (which reads upon “wherein the powder at least partially smooths the stepped surface”, as recited in the instant claims; paragraph [0234]).  Buller teaches that “the deposited material may be fused, (e.g., sintered or melted), bound or otherwise connected to form at least a portion of the desired 3D object” (which reads upon “sintering the additively manufactured component and sintering the powder to form a surface layer on the additively manufactured component”, as recited in the instant claim; paragraph [0144]).  
Buller teaches that “stratum may be used to fill up steps, holes, gaps, embossed area, or depressions on the surface of a 3D object, and that the stratum may be used to mask steps, holes, gaps, embossed area, projections or depressions on the surface of a 3D object” (paragraph [0234]).  Buller is silent regarding how the stratum is disposed, specifically, Buller is silent regarding depositing the stratum, from a slurry, suspension, or tape.  
Berben is similarly concerned with using FDM (fused deposition modeling) printing (paragraph [0012]).  Berben teaches that “before the post-treatment, the surface texture is relatively rough” (paragraph [0049]).  Berben teaches that “after the post treatment, the outer layer 210 may have been subjected to one or more methods for reducing surface roughness” (paragraph [0049]).  Berben teaches that “the post-treatment may e.g. have been included a coating step, and that a coating 217 is depicted, which reduces the surface roughness of the outer layer 210 relative to the uncoated outer layer 210” (which reads upon “wherein the powder at least partially smooths the stepped surface”, as recited in the instant claim; paragraph [0049]).  Berben teaches that “the 3D printer may further comprise (d) a transformation stage unit configured to transform (especially in a transformation stage) a liquid, such as a slurry or a paste, in a solid filler material, wherein the liquid, such as the slurry, comprising one or more of metal particles, ceramic particles, and carbon particles, and wherein the transformation stage unit is configured to cure and/or dry (especially in the transformation stage) the liquid, such as the slurry; and wherein the (optional) post-treatment stage unit is configured to apply one or more of (i) heating at least part of the outer layer, (ii) solvent dissolving at least part of the outer layer, and (iii) coating at least part of the outer layer (especially in the post-treatment stage)” (which reads upon “depositing, from a slurry, suspension, or tape, on a surface of an additively manufactured component”, as recited in the instant claim; paragraph [0038]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit the stratum of Buller using a slurry, as taught by Berben to avoid the problems of powdered metals such as product loss, and fire or inhalation hazards.  
Modified Buller is silent regarding hot isostatic pressing the additively manufactured component and the surface layer.  
Bunch is similarly concerned with fused deposition modeling (paragraph [0069]).  Bunch teaches that “the disclosed heat transfer devices may be constructed with use of metallic Additive Manufacturing” (paragraph [0069]).  Bunch teaches that “it may also be post-processed with strength-improving techniques including Hot Isostatic Press (HIP) and/or Heat Treat (HT)” (which reads upon “hot isostatic pressing the additively manufactured component and the surface layer”, as recited in the instant claim; paragraph [0069]; post processing reads on after the stratum is disposed).  Bunch teaches that “the device may be coated with thermal resistive coating including but not limited to Silicon-Carbide and/or Zirconium” (paragraph [0069]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify add HIP to the method of Buller, as taught by Bunch to improve the strength of the object.  
Regarding claim 2, modified Buller teaches the method of claim 1 as stated above.  Buller teaches that “the surface may include corrugations” (paragraph [0234]).  
Regarding claims 8-9, modified Buller teaches the method of claim 7 as stated above.  Buller teaches sintering the additively manufactured component and depositing the powder, as stated above.  Buller is silent regarding the order of the sintering and depositing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP § 2143 I E. Here, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose between sintering the intermediate product, then applying the stratum and re-sintering, or applying the stratum before sintering with a reasonable expectation of success.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to try both sequences to determine the better method based on the requirements of the object.  
Regarding claims 11-15 and 19-20, modified Buller teaches the methods of claims 1 and 18 as stated above.  Buller teaches that “the stratum may comprise the same material of which the 3D object is composed” (paragraph [0233]).  Buller teaches that “the stratum may be of a different material of which the 3D object is composed” (paragraph [0233]).  Buller teaches that “the added layer may comprise elemental metal, metal alloy, ceramic, or elemental carbon” (paragraph [0303]).  Berben teaches that “a layer within the 3D object may comprise several types of material (e.g., an elemental metal and an alloy, an alloy and a ceramic, an alloy and an elemental carbon)” (paragraph [0152]).  
Regarding claims 16-17, modified Buller teaches the method of claim 1 as stated above.  Buller teaches that “the stratum may comprise the same material of which the 3D object is composed” (paragraph [0233]).  Buller teaches that “the alloy may include an alloy exhibiting at least one of excellent mechanical strength, resistance to thermal creep deformation, good surface stability, resistance to corrosion, and resistance to oxidation” (paragraph [0157]).    

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q1: 12/13/12-12/17/21; Q2: 3/21/22-3/25/22; Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16-22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA JANSSEN/Primary Examiner, Art Unit 1733